Citation Nr: 1410644	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for back injury residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, to include service in the Republic of Vietnam from December 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This matter was previously before the Board in March 2012.  In light of the favorable disposition granting service connection for back injury residuals, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, his lumbar spine degenerative disc disease (DDD) was caused by an in-service event and is related to active service. 


CONCLUSION OF LAW

The criteria for service connection for lumbar spine DDD are met. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II. Legal Criteria and Analysis

The Veteran contends that he should be entitled to service connection for his back injury residuals.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009). 

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

A VA treatment record from November 2009 notes that the Veteran had x-rays of his back which revealed mild to moderate DDD of the lumbar spine at L5-S1.  This satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

A service treatment record from November 1968 notes that the Veteran fell off a tank and experienced an acute lumbosacral strain.  This satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  38 C.F.R. § 3.102 (2013).  As a result, resolving the benefit of the doubt in the Veteran's favor, the Veteran satisfies the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

During his July 2011 videoconference hearing, the Veteran testified that he did not mention his back injury on his separation examination because he wanted to get out of the army "period."  He also stated that he never mentioned the shrapnel in his shoulder either, although he was granted service connection for that in April 2010.  Additionally, the Veteran testified that post-service, he drank heavily to take away the pain of his back injury, but that once he became sober, he learned to live with the pain.

After the videoconference hearing, the Veteran submitted six statements from relatives and friends.  In a July 2011 statement, M. G. wrote that upon his return from Vietnam, the Veteran has been unable to lift anything without "extreme pain."  As a result of the pain, M. G. had to help the Veteran buy a reclining chair, because the Veteran could not sleep in his bed without experiencing pain.  L. S. wrote that before his service, the Veteran never complained of any aches or pains.  She stated that before Vietnam, the Veteran had been very active.  After returning home, L. G. reported that the Veteran was always saying his back hurt and his back pain restricted his activities.  K. J. wrote that the Veteran had constant problems with back pain.  She stated that the Veteran "suffered extremely at times."  The Veteran's back would bother him so much that any movement would prevent him from sleeping.  R. S. wrote that before leaving for Vietnam, the Veteran never complained about his back, but after he returned, the Veteran frequently complained about back pain.  R. F. wrote that after he returned from Vietnam, the Veteran sometimes talked about his back injury.  J. R. wrote that while driving with the Veteran, they had to stop because the Veteran was experiencing back pain that went down his leg.

In a March 2012 Compensation and Pension (C&P) Addendum, the VA examiner opined that the:

Veteran's lumbar spine DDD is less likely than not caused by or the result of activities [related to] service... we have no medical records regarding any back injury.  Veteran also denies any back problems on his exit physical and medical history is silent for any back problems.  He had a normal exam.  Veteran did not have care within one year of military service and has had no ongoing chronic care with the exception of occasional chiropractic care which is undocumented in our record.  The Veteran currently has mild lumbar spine DDD many years after military service, with intermittent radicular pain.  There is mild degenerative change is consistent with age-related change and not specifically evidence of any injury.  He currently is not getting ongoing care for this condition.  Therefore, I am unable to link Veteran's current low back condition to military service.  There is no evidence confirming an ongoing medical problem from military service.

The Board notes that this opinion by the VA examiner appears to only consider documented treatment of the Veteran's back, but not the Veteran's competent assertions of back pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2013).  There is no indication that the examiner's opinion adequately considered the Veteran's competent lay statements of back pain or chronicity of symptomatology since service.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  VA regulations only require that the Veteran show a continuity of symptomatology, not of treatment, as an alternative means of establishing service connection under 38 C.F.R. § 3.303(b) (2013).  Therefore, the Board finds that the VA Addendum opinion is not adequate.

In March 2012, Dr. P. R. D., the Veteran's private physician wrote a letter stating "it was my opinion that [the Veteran's] current lumbar spine pain and ongoing disability is at least as likely as not related, in however and part, to the Veteran's active duty service injury, which was sustained when he fell off the back of a tank.  This opinion is based solely on the information available to me - history supplied by the patient, his physical examination, and the VA's concession that [the Veteran] indeed sustained a back injury while on active duty..."  The Board notes that Dr. P. R. D. did not take into consideration the lack of back complaints or a back injury on the Veteran's separation examination.  However, that alone is not enough to make the opinion inadequate.

The Board finds the March 2012 private medical opinion to be factually accurate and fully articulated.  It also contains reasoning based on the Veteran's credible lay statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The statements made by the VA examiner in the March 2012 addendum opinion, while competent and credible, are not as probative as the private medical physician.

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Since his allegations of these particular symptoms also appear to be uncontradicted, even by medical findings of record, these lay assertions are found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this regard, the Board points out that the record suggests continuity of back pain symptomatology since active duty service.  In this regard, the Board has considered the lay statements of the Veteran, family members, and friends, in support of his claim, particularly concerning the continuity of back pain since service to the present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2013).  Here, the Veteran and others are competent to report observations of persistent symptoms of back pain since service.

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the evidence is, at a minimum, at least in equipoise, and supports the Veteran's claim of entitlement to service connection for lumbar spine DDD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for lumbar spine DDD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


